480 U.S. 615 (1987)
UNITED STATES
v.
MERCHANT
No. 85-1672.
Supreme Court of United States.
Argued March 4, 1987
Decided March 24, 1987
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Paul J. Larkin, Jr., argued the cause for the United States. With him on the briefs were Solicitor General Fried, Assistant Attorney General Trott, and Deputy Solicitor General Bryson.
Penelope M. Cooper argued the cause for respondent. With her on the brief were Cristina C. Arguedas and Ted W. Cassman.[*]
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
NOTES
[*]  Nancy Gertner and Judith H. Mizner filed a brief for the American Civil Liberties Union et al. as amici curiae urging affirmance.